UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0157 Expires:December 31, 2010 Estimated average burden hours per response…… 3 Form N-8F Application for Deregistration of Certain Investment Companies I. General Identifying Information 1.Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): ¨Merger xLiquidation ¨Abandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) ¨Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2.Name of Fund:New Jersey Daily Municipal Income Fund, Inc. 3.Securities and Exchange Commission File No.:811-06152 4.Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? x Initial Application¨ Amendment 5.Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 600 Fifth Avenue New York, New York 10020 6.Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Christine Manna Reich & Tang Asset Management, LLC 600 Fifth Avenue New York, New York 10020 (212) 830-5295 cc:Rachael Schwartz, Esq. Paul, Hastings, Janofsky & Walker LLP 75 E 55th Street New York, New York 10022 (212) 318-6275 7.Name, address and telephone number of individual or entity responsible for maintenance and preservation fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Reich & Tang Asset Management, LLC 600 Fifth Avenue New York, New York 10020 (212) 830-5220 NOTE:Once deregistered, a fund is still required to maintain and preserve the records described in rules 31-a and 31-a2 for the periods specified in those rules. 8.Classification of fund (check only one): xManagement company; ¨Unit investment trust; or ¨Face-amount certificate company. 9.Subclassification if the fund is a management company (check only one): x Open-end¨ Closed-end 10.State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Maryland 11.Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Reich & Tang Asset Management, LLC600 Fifth Avenue New York, New York 10020 12.Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: Reich & Tang Distributors, Inc.600 Fifth AvenueNew York, New York 10020 13.If the fund is a unit investment trust (“UIT”) provide: (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): 14.Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurancecompany separate account)? ¨
